Case 2:20-cv-01533-JMV-MF Document 25 Filed 01/25/21 Page 1 of 5 PageID: 115




NOT FOR PUBLICATION

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY



 THERESA LEACH                                      Civ. A. No. 20-1533 (JMV)

             Plaintiff,



 v.
                                                     OPINION
 APPLICANT INSIGHT INC.,

             Defendant.


FALK, U.S.M.J.

       Before the Court is Plaintiff’s motion for leave to file an amended complaint [ECF

No. 14.] The motion is opposed. No oral argument is necessary. Fed. R. Civ. P. 78(b).

For the reasons set forth below, the motion is GRANTED.

                     BACKGROUND & CURRENT MOTION

       This is an employment discrimination case. Plaintiff, Theresa Leach, a 53-year-

old woman, claims that she was illegally fired 24 days after informing Defendant that she

had been diagnosed with throat cancer. (Compl., ¶ 1.) The operative complaint alleges

disability and age discrimination in violation of the New Jersey Law Against

Discrimination, N.J.S.A. § 10:5-1, et seq.

       On September 18, 2020, Plaintiff filed a motion for leave to file an amended
Case 2:20-cv-01533-JMV-MF Document 25 Filed 01/25/21 Page 2 of 5 PageID: 116




complaint. Plaintiff seeks to add a cause of action alleging retaliation in violation of the

Family Medical Leave Act, 29 U.S.C. § 2601, et seq. In support of her motion, Plaintiff

claims that she discussed with Defendant’s Director for Human Resources the possibility

of taking leave under the FMLA and was terminated shortly thereafter. (Pl.’s Br. 1.)

       Defendant contends that leave to amend should be denied because Plaintiff’s

putative FMLA retaliation claim is futile because Plaintiff may have debated taking

FMLA leave, but never exercised her right to do so and never placed Defendant on notice

that she was invoking the FMLA. As a result, it contends that Plaintiff cannot prevail on

a claim of FMLA retaliation. 1

                                      DISCUSSION

       A.     Legal Standard

       A motion to amend should be granted unless the amendment is (1) unduly delayed

or prejudicial; (2) made in bad faith; (3) made with a dilatory motive; (4) the result of the

failure to cure previous deficiencies; or (5) futile. See Foman v. Davis, 371 U.S. 178, 182

(1962).

       Here, Defendant’s opposition is based on futility. Futility generally refers to the

concept that the proposed amendment would not survive a Rule 12(b)(6) motion, even


       1
         Defendant states that Plaintiff’s reply brief was submitted out of time and should
be stricken. Plaintiff concedes the reply brief was filed one week late due to an attorney
calendaring error but claims there is no prejudice. Considering a late reply brief is a
matter of discretion. See, e.g., Aiellos v. Zisa, 2009 WL 3486301, at *1 (D.N.J. Oct. 20,
2009). The Court will consider the brief, as there is no discernable prejudice whatsoever.


                                              2
Case 2:20-cv-01533-JMV-MF Document 25 Filed 01/25/21 Page 3 of 5 PageID: 117




assuming everything in the proposed pleading is true. However, although Rule 15 futility

closely tracks Rule 12(b)(6), Rule 15 futility does not contemplate substantive motion

practice on the merits of the claims. As it has been described:

       If a proposed amendment is not clearly futile, then denial of leave to amend is
       improper. This does not require the parties to engage in the equivalent of
       substantive motion practice upon the proposed new claim or defense; [it] does
       require, however, that the newly asserted defense appear to be sufficiently well-
       grounded in fact or law that it is not a frivolous pursuit.

Harrison Beverage Co. v. Dribeck Importers, Inc., 133 F.R.D. 463, 468 (D.N.J.1990)

(emphases added) (citations omitted); see also 6 Wright, Miller & Kane Federal Practice

and Procedure, §1487 (2d ed. 1990). Effectively, this means that the proposed

amendment must be “frivolous or advance a claim or defense that is legally insufficient

on its face . . . .” Marlowe Patent Holdings LLC v. Dice Electronics, LLC, 293 F.R.D.

688, 695 (D.N.J. 2013).

       B.     Decision

       A FMLA retaliation claim contains three main elements: (1) plaintiff invoked the

right to FMLA leave; (2) an adverse employment action occurred; and (3) there is a

causal connection between the first and second elements. See, e.g., Lichtenstein v. Univ.

of Pittsburgh Med. Ctr., 69 l F.3d 294, 301-02 (3d Cir. 2012). In this case, Defendant

does not concede any of the elements needed for Plaintiff to prevail on her claim.

However, the main thrust of Defendant’s opposition to the motion to amend is the first

element; it contends that Plaintiff simply did not invoke FMLA leave, and therefore, the



                                             3
Case 2:20-cv-01533-JMV-MF Document 25 Filed 01/25/21 Page 4 of 5 PageID: 118




claim is futile.

       A futility-based opposition to a motion to amend is a limited inquiry. Unless the

claim is facially and patently futile, the Court’s obligation is to allow the claim to be

filed, at which time it can be challenged under the full weight of Rule 12(b)(6) or

summary judgment. See Harrison Beverage, 133 F.R.D. at 468.

       Here, Plaintiff claims that she discussed potentially taking FMLA leave with

Defendant’s Human Resources Director and was terminated shortly thereafter. (Pl.’s

Reply Br. 5.) Defendant contends that this conversation is insufficient to constitute

notice that Plaintiff intended to pursue FMLA leave because she opted to continue

working. Perhaps Defendant will be correct when the merits of the claim are fully

fleshed out. However, in the context of the motion to amend, the parties seem to agree

that a conversation of some type occurred. Whether that conversation is enough, what

the scope of it was, how it was construed by those party to it, and what it means with

respect to Plaintiff’s intention to pursue FMLA leave are subjects that go beyond the

scope of this motion. Moreover, the parties cite differing case law with respect to what

constitutes effective notice of FMLA leave and when rights are invoked. Compare

Sarnowski v. Air Brooke Limousine, Inc., 510 F.3d 398, 402-03 (3d Cir. 2007), with

Hansler v. Lehigh Valley Hosp. Network, 798 F.3d 149, 156 (3d Cir. 2015).

       Plaintiff’s claim is not futile within the meaning and contemplation of Rule 15.

The parties seem to have both legal and factual disputes about the claim that exceed Rule



                                              4
Case 2:20-cv-01533-JMV-MF Document 25 Filed 01/25/21 Page 5 of 5 PageID: 119




15. As stated above, in practice the Rule 15 standard is less demanding than Rule

12(b)(6), see Harrison Beverage, 133 F.R.D. at 468, since it doesn’t require the full

exposition provided on an actual motion to dismiss. Applying that standard to the

proposed amended pleading, Plaintiff should have the right to file her claim, which may

be tested pursuant to the standards of Federal Rule Civil Procedure 12(b)(6), or if

necessary, Rule 56.

                                     CONCLUSION

       For the reasons stated above, Plaintiff’s motion for leave to file an amended

complaint [ECF No. 14] is GRANTED.



                                                 s/Mark Falk___________
                                                 MARK FALK
                                                 Chief Magistrate Judge


DATED: January 25, 2021




                                             5
